NO. 12-16-00313-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MICHAEL ANTHONY MOORE,                           §      APPEAL FROM THE 241ST
APPELLANT

V.
                                                 §      JUDICIAL DISTRICT COURT
TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Michael Anthony Moore attempts to appeal from the trial court’s order denying a motion
to reopen his case. On December 2, 2016, this Court notified Moore that his notice of appeal
failed to show the jurisdiction of the court, namely, the order being appealed is not an appealable
order. See TEX. R. APP. P. 37.2. We further notified Moore that his appeal would be dismissed
unless the information was amended by January 3, 2017 to show the jurisdiction of this Court.
See TEX. R. APP. P. 37.2, 44.3.
       In his response to our letter, Moore claimed jurisdiction under the Texas Tort Claims Act.
However, unless one of the sources of our authority specifically authorizes an interlocutory
appeal, we only have jurisdiction over an appeal taken from a final judgment. See Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). In this case, the order denying Moore’s
motion to reopen is not a final judgment or appealable interlocutory order. See Amir-Sharif v.
Cadieux, No. 05-16-00665-CV, 2016 WL 4119689, at *1 (Tex. App.—Dallas July 29, 2016, no
pet.) (mem. op.) (dismissing appeal of order denying motion to reopen case for want of
jurisdiction). Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P.
42.3(a).
Opinion delivered January 11, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 11, 2017


                                         NO. 12-16-00313-CV


                   MICHAEL ANTHONY MOORE,
                            Appellant
                               V.
   TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,
                             Appellee


                                 Appeal from the 241st District Court
                          of Smith County, Texas (Tr.Ct.No. 01-2102-C)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.